DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Claims 1, 7 and 15 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 22nd, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201710307267.9 submitted on May 3rd, 2017.

Response to Arguments
Applicant’s arguments, (see remarks page 8 of 12) filed December 28th, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shaheen et al. (US 2018/0279353 A1).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dai et al. (US 2011/0255492 A1) hereinafter “Dai” in view of Shaheen et al. (US 2018/0279353 A1; also see provisional application No. 62/476,309) hereinafter “Shaheen” and provisional ‘309.

Regarding Claims 1 and 7,
	Dai discloses an apparatus for scheduling an uplink transmission resource [see fig. 9, pg. 5, ¶135 lines 7-10, an SR triggering and reporting device], wherein the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device] comprises:
	a storage medium including executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, a memory storing program]; and 
	a processor [see fig. 9, pg. 5, ¶135 lines 7-10, a CPU];
	wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	determine a first scheduling request according to pre-obtained first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, determine whether the UE has the uplink control channel resource that can be used for sending a scheduling request (SR)] when a first buffer status report (BSR) is triggered [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered] because to-be-sent data exists on a first logical channel of a terminal device [see pg. 5, ¶133 lines 1-3; ¶134 lines 1-4, for sending, by the UE, the SR on an uplink control channel], wherein the first indication information is used to indicate a correspondence between a logical channel and a type of a scheduling request [see pg. 5, ¶130 lines 1-6, the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal], and the first scheduling request comprises a type that is of the first scheduling request and that is used to indicate uplink scheduling information required by the terminal device [see pg. 3, ¶77 lines 1-7, and the scheduling request (SR) is used for requesting the base station to allocate available UL-SCH resource(s) for a first transmission; after the base station confirms that the UL-SCH resource for the first transmission can be allocated to the UE, it sends a preliminary UL-SCH resource scheduling grant to the UE];
	send the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, send the scheduling request (SR) through an uplink control channel in the current TTI to the base station (i.e. for reporting the scheduling request (SR)].
	Dai does not explicitly teach send the first scheduling request to an access network device, “wherein” the type of the first scheduling request “is determined” based on “service priorities, a quantity of scheduling requests associated with the service priorities”, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH”; and “receive first uplink scheduling information from the access network device, wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device”.
	However Shaheen discloses send the first scheduling request to an access network device [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, transmit, to the gNB “160”, a scheduling request(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, send a scheduling request (SR)], wherein the type of the first scheduling request is determined based on service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, the scheduling request(s) is based on one or more configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request is sent using assigned resources], a quantity of scheduling requests associated with the service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, one or more scheduling requests (SR) configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request(s) is sent with a specific priority], a physical uplink control channel (PUCCH) on which the first scheduling request is received [see fig. 17: Step “1704”, pg. 14, ¶204 lines 1-13, one or more physical uplink control channel (PUCCH) configuration(s) indicating one or more PUCCH resources; also see provisional ‘309, pg. 4, ¶32 lines 1-5, different physical uplink control channel (PUCCH) configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR] and a pre-configured correspondence between the type of the first scheduling request and the PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, and/or one or more bandwidth part (BWP) configuration(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, BW requirements, services, and/or numerology specification]; and 
	receive first uplink scheduling information from the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB], wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device to send uplink data to the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide send the first scheduling request to an access network device, “wherein” the type of the first scheduling request “is determined” based on “service priorities, a quantity of scheduling requests associated with the service priorities”, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH”; and “receive first uplink scheduling information from the access network device, wherein the uplink scheduling information is used to indicate a first uplink resource used by the terminal device [see Shaheen pg. 6, ¶90 lines 3-5].


Regarding Claims 2 and 8,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	send the uplink data on the first uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, send data in the allocated UL-SCH resource], wherein the uplink data comprises the first BSR [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, where the allocated UL-SCH resource comprises the BSR].

Regarding Claims 3 and 9,
	Dai discloses the apparatus according to claim 8 [see fig. 9, pg. 5, ¶135 lines 7-10, an SR triggering and reporting device].
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, triggers the SR triggering and reporting device] to: 
	send the to-be-sent data on the second uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, send data in the allocated UL-SCH resource].
receive second uplink scheduling information from the access network device, and the second uplink scheduling information is used to indicate a second uplink resource that is configured for the terminal device by the access network device based on the first BSR and that is used to send buffered to-be-sent data to the access network device”.
	However Shaheen discloses receive second uplink scheduling information from the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB], and the second uplink scheduling information is used to indicate a second uplink resource that is configured for the terminal device by the access network device based on the first BSR and that is used to send buffered to-be-sent data to the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive second uplink scheduling information from the access network device, and the second uplink scheduling information is used to indicate a second uplink resource that is configured for the terminal device by the access network device based on the first BSR and that is used to send buffered to-be-sent data to the access network device” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 4,
	Dai discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, a method for triggering and reporting an SR], wherein before the determining a first scheduling request according to pre-obtained first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, determine whether the UE has the uplink control channel resource that can be used for sending a scheduling request (SR)] when a first buffer status report BSR is triggered [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered] because to-be-sent data exists on a first logical channel of a terminal device [see pg. 5, ¶133 lines 1-3; ¶134 lines 1-4, for sending, by the UE, the SR on an uplink control channel, then waiting for next TTI].
	Dai does not explicitly teach “	receiving the first indication information from the access network device”.
	However Shaheen discloses receiving the first indication information from the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving the first indication information from the access network device” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 1.

Regarding Claim 5,
 	Dai discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, the method for triggering and reporting an SR], and sending the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, sending the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR].
	Dai does not explicitly teach “instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH”.
	However Shaheen discloses instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, transmit, to the gNB “160”, a scheduling request(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, send a scheduling request (SR)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “instructing a physical layer to send the first scheduling request to the access network device on an available PUCCH” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 1.
	
Regarding Claim 6,
	The combined system of Dai and Shaheen discloses the method according to claim 1 [see fig. 9, pg. 5, ¶135 lines 1-10, the method for triggering and reporting an SR].
	Dai further discloses wherein before the sending the first scheduling request to an access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, prior to sending the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR], the method [see fig. 9, pg. 5, ¶135 lines 1-10, the method] further comprises: 
	canceling the first scheduling request when detecting that a scheduling request canceling case is met [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, SRs waiting for being processed are cancelled if it is indicated that the base station has responded to the SR sent by the UE before], wherein the scheduling request canceling case [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the cancelling] comprises: 
[see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the base station has allocated the UL-SCH resource for the first transmission to the UE].

Regarding Claim 10,
	Dai discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai does not explicitly teach wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus to: “receive the first indication information from the access network device”.
	However Shaheen discloses receive the first indication information from the access network device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive the first indication information from the access network device” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 11,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the first indication information [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-3, the uplink control channel resource] further comprises: 
	the correspondence between a logical channel and a type of the scheduling request [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].

Regarding Claim 12,
	Dai discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device], wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	send the first scheduling request to the access network device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, send the scheduling request (SR) through an uplink control channel in the current TTI to the base station i.e. reporting the SR].
	Dai does not explicitly teach “an available PUCCH”.
	However Shaheen discloses an available PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 1-13, one or more physical uplink control channel (PUCCH) configuration(s) indicating one or more PUCCH resources; also see provisional ‘309, pg. 4, ¶32 lines 1-5, different physical uplink control channel (PUCCH) configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an available PUCCH” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 7.

Regarding Claim 13,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 7 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the first logical channel is used to send high-priority service data [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].

Regarding Claim 14,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 1 [see fig. 9, pg. 5, ¶135 lines 7-10, the SR triggering and reporting device].
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, a memory storing program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	cancel the first scheduling request when detecting that a scheduling request canceling case is met [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, SRs waiting for being processed are cancelled if it is indicated that the base station has responded to the SR sent by the UE before], wherein the scheduling request canceling case [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the cancelling] comprises: 
	the terminal device has received an uplink resource that is allocated by the access network device and that corresponds to the type of the first scheduling request [see fig. 6: Step “603”, pg. 5, ¶126 lines 1-8, the base station has allocated the UL-SCH resource for the first transmission to the UE]; and 
[see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, determine a uplink control channel resource that is used for sending an SR in the current transmission time interval (TTI)].
	
Regarding Claim 15,
	Dai discloses an apparatus for scheduling an uplink transmission resource [see fig. 10, pg. 5, ¶145 lines 7-10, an scheduling request (SR) device], wherein the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device] comprises: 
	a storage medium including executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, a memory storing program]; and 
	a processor [see fig. 10, pg. 5, ¶145 lines 7-10, a CPU]; 
	wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	receive a first scheduling request from a terminal device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, receive a scheduling request (SR) through an uplink control channel in a current TTI, from the UE i.e. (for reporting the SR to the base station)], wherein the first scheduling request comprises a type that is of the first scheduling request and that is used to indicate uplink scheduling information required by the terminal device [see pg. 3, ¶77 lines 1-7, where the scheduling request (SR) is used for requesting the base station to allocate available UL-SCH resource(s) for a first transmission; after the base station confirms that the UL-SCH resource for the first transmission can be allocated to the UE, it will send preliminary UL-SCH resource scheduling grant to the UE]; 
[see fig. 6: Step “604”, pg. 5, ¶127 lines 1-3, determining whether an uplink control channel resource has been allocated to the UE for sending an scheduling request (SR)]; and 
	schedule [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, determine], for the terminal device [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, whether the UE has] based on the type of the first scheduling request [see pg. 3, ¶77 lines 1-4, according to the scheduling request (SR) sent to the base station to allocate available UL-SCH resource for a first transmission], a first uplink resource that is used to send uplink data [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, a uplink control channel resource that is used for sending an SR in the current transmission time interval (TTI)].
	Dai does not explicitly teach send first uplink scheduling information to the terminal device, “wherein” the type of the first scheduling request “is determined” based on “service priorities, a quantity of scheduling requests associated with the service priorities”, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH, wherein the first uplink scheduling information is used to indicate the first uplink resource”.
	However Shaheen discloses send first uplink scheduling information to the terminal device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB], wherein the type of the first scheduling request is determined based on service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, the scheduling request(s) is based on one or more configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request is sent using assigned resources], a quantity of scheduling requests associated with the service priorities [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, one or more scheduling requests (SR) configurations; also see provisional ‘309, pg. 4, ¶33 lines 1-4, the scheduling request(s) is sent with a specific priority], a physical uplink control channel (PUCCH) on which the first scheduling request is received [see fig. 17: Step “1704”, pg. 14, ¶204 lines 1-13, one or more physical uplink control channel (PUCCH) configuration(s) indicating one or more PUCCH resources; also see provisional ‘309, pg. 4, ¶32 lines 1-5, different physical uplink control channel (PUCCH) configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR] and a pre-configured correspondence between the type of the first scheduling request and the PUCCH [see fig. 17: Step “1704”, pg. 14, ¶204 lines 9-13, and/or one or more bandwidth part (BWP) configuration(s); also see provisional ‘309, pg. 4, ¶33 lines 1-4, BW requirements, services, and/or numerology specification], wherein the first uplink scheduling information is used to indicate the first uplink resource [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide send first uplink scheduling information to the terminal device, “wherein” the type of the first scheduling request “is determined” based on “service priorities, a quantity of scheduling requests associated with the service priorities”, “a physical uplink control channel (PUCCH) on which the first scheduling request is received and a pre-configured correspondence between the type of the first scheduling request and the PUCCH, wherein the first uplink scheduling information is used to indicate the first uplink resource” as taught by Shaheen in the system of Dai for providing more detailed information without the expense of additional delay which lacks the ability to provide accurate information of UE's buffer [see Shaheen pg. 6, ¶90 lines 3-5].

Regarding Claim 16,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 15 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device]. 
	Dai further discloses wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	receive [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, receive] the uplink data from the terminal device on the first uplink resource [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, data in the allocated UL-SCH resource], wherein the uplink data comprises a first buffer status report (BSR) [see fig. 1: Step “103”, pg. 1, ¶5 lines 3-4, where the allocated UL-SCH resource comprises the BSR].

Regarding Claim 17,
	Dai discloses the apparatus according to claim 16 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device], wherein the executable instructions [see fig. 9, pg. 5, ¶135 lines 7-10, the program], when executed by the processor [see fig. 9, pg. 5, ¶135 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 9, pg. 5, ¶135 lines 7-10, trigger the SR triggering and reporting device] to: 
	schedule [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, determine], for the terminal device [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, whether the UE has] based on the first BSR [see pg. 6, ¶139 lines 1-4, when BSRs containing a set type of buffer status report (BSR) are triggered], a second uplink resource that is used to upload the data [see fig. 6: Step “606”, pg. 5, ¶129 lines 1-7, a uplink control channel resource that is used for sending an SR in the next transmission time interval (TTI)]; and 
[see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, receive], on the second uplink resource [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, through an uplink control channel in the next TTI], the data from the terminal device [see fig. 6: Step “609”, pg. 5, ¶134 lines 1-4, the scheduling request (SR), from the UE i.e. (for reporting the SR to the base station)].
	Dai does not explicitly teach “send second uplink scheduling information to the terminal device, wherein the second uplink scheduling information is used to indicate the second uplink resource”.
	However Shaheen discloses send second uplink scheduling information to the terminal device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, receive, from the gNB “160”, a radio resource control (RRC) message(s) that includes bandwidth part (BWP) identifier(s); also see provisional ‘309, pg. 4, ¶32 lines 1-4, receive an RRC message from a 5G NR gNB], wherein the second uplink scheduling information is used to indicate the second uplink resource [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “send second uplink scheduling information to the terminal device, wherein the second uplink scheduling information is used to indicate the second uplink resource” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 15.

Regarding Claim 18,
	Dai discloses the apparatus according to claim 15 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device], wherein the first indication information is used to indicate [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource is used for sending a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].
	Dai does not explicitly teach wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	“send first indication information to the terminal device”.	
	However Shaheen discloses send first indication information to the terminal device [see fig. 17: Step “1706”, pg. 14, ¶204 lines 13-17, the bandwidth part (BWP) identifier(s) indicating one or more BWPs, with the BWP configuration used for indicating uplink frequency location, uplink BW size, and numerology; also see provisional ‘309, pg. 4, ¶32 lines 1-4, the RRC message comprising the different PUCCH configuration options for indicating, by the UE, additional information regarding the bandwidth in an SR].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “send first indication information to the terminal device” as taught by Shaheen in the system of Dai for the same motivation as set forth in claim 15.

Regarding Claim 19,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 18 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device].
	Dai further discloses wherein the first indication information [see pg. 5, ¶130 lines 1-6, where the uplink control channel resource] comprises: 
[see pg. 5, ¶130 lines 1-6, a scheduling request (SR) that has been allocated to the UE, and for indicating that the connection between the UE and the base station is normal].
	
Regarding Claim 20,
	The combined system of Dai and Shaheen discloses the apparatus according to claim 25 [see fig. 10, pg. 5, ¶145 lines 7-10, the scheduling request (SR) device]. 
	Dai further discloses wherein the executable instructions [see fig. 10, pg. 5, ¶145 lines 7-10, the program], when executed by the processor [see fig. 10, pg. 5, ¶145 lines 7-10, implemented by the processor], further cause the apparatus [see fig. 10, pg. 5, ¶145 lines 7-10, trigger the scheduling request (SR) device] to: 
	determine the type of the first scheduling request [see pg. 3, ¶86 lines 1-7; pg. 6, ¶140 lines 1-3, triggering an SR when it is determined that the triggered BSRs contain a set type of BSR] based on a quantity of first scheduling requests received in a preset duration [see fig. 6: Step “607”, pg. 5, ¶131 lines 1-3, according to the maximum number of SR sending times is reached].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: “LIU et al.” (US 2019/0334678); see fig. 2, pg. 8, ¶118 - ¶120.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469